OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 16 February 2021.

Response to Amendment
The Amendment filed 16 June 2022 has been entered. Claim 3 has been canceled; new claims 10-14 have been added; and claim 1 has been amended. As such, claims 1, 2, and 4-14 remain pending; claims 7-9 have been previously withdrawn from consideration; and claims 1, 2, 4-6, and 10-14 are under consideration and have been examined on the merits.
The amendments to the specification have overcome the objection to the specification previously set forth in the Non-Final Office Action dated 25 March 2022 (hereinafter “Non-Final Office Action”). The objection to the specification has been withdrawn, and the Examiner thanks Applicant for correcting the issue(s). 
The amendments to the claims have overcome each and every rejection under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously set forth in the Non-Final Office Action. As such, all of the aforesaid rejections under 102(a)(1) and 103 have been withdrawn. 
However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims. 

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the recitation of “and wherein a content of the polyethyleneimine is from 1 mass% to 5 mass% with respect to a total mass of the coating film” is respectfully objected to for (i) constituting a run-on phrase and/or awkward language based on absence of punctuation, and/or (ii) lack of indentation for a claim element – see MPEP 608.01(m) and 37 CFR 1.75(i)
It is respectfully noted that the form of claim 1 would be improved through inclusion of punctuation (e.g., comma, semi-colon) and/or an indentation immediately prior to the aforecited recitation – e.g. “and (c) polyethyleneimine; and wherein a content of the polyethyleneimine is from 1 mass% to 5 mass% with respect to a total mass of the coating film”
Appropriate correction is respectfully suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11, 12, and 14 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 11, the limitation “wherein a mass ratio between the carboxy group-modified polyvinyl alcohol and the completely saponified polyvinyl alcohol in the coating film is from 0.02 to 0.4” does not find written description support in the specification. 
In the Remarks filed 16 June 2022, Applicant has indicated that support for new claim 11, specifically the aforecited limitation, can be found at [0061] of the specification. However, upon review of [0061], it is noted that the paragraph does not provide support for a ratio between carboxy-group modified PVOH (a) and completely saponified PVOH (b), as claimed, but rather, recites a ratio of (a) relative to the total amount of (a) and (b).
Simply put, the claimed ratio is (a):(b), but the ratio disclosed at [0061] is (a)/[(a)+(b)]. As such, it is clear that the limitation of claim 11 does not comply with the written description requirement and thereby constitutes new matter. 
For examination on the merits, and in an effort to facilitate compact and expedient prosecution, the limitation is interpreted as being met if either of the aforesaid ratios, i.e., (a):(b) or (a)/[(a)+(b)], are exhibited. In order to overcome the issue(s), it is respectfully suggested to amend the claim to recite the ratio as supported at [0061], i.e., that of (a)/[(a)+(b)], as the Examiner believes this was Applicant’s intention given that the numerical range is explicitly recited at [0061] and nowhere else in the specification.
Claims 12 and 14 are rejected for being dependent upon rejected claim 11.
Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 13 recites “wherein a total content of the components (a) and (b) is from 95 to 99.5 mass%, with respect to the total mass of the coating film”. Claim 13 is directly dependent upon claim 1, of which limits the coating film as consisting of (a), (b), and (c), wherein (c) polyethyleneimine is “from 1 mass% to 5 mass% with respect to a total mass of the coating film”.
In view of the limitations of claim 1, the total amount of (a) and (b) may only range as high as 99 mass%. Therefore, the range recited in claim 13, defined by an upper bound of 99.5 mass%, fails to include all of the limitations of claim 1.
For examination on the merits, claim 13 is interpreted as if the upper bound of the claim recited 99 mass%, in accordance with the limitations recited in claim 1. In order to overcome the rejection, it is respectfully suggested to amend the claim based on the aforesaid interpretation. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Blais et al. (US 5,547,764; “Blais”) (prev. cited) in view of Hutchinson et al. (US 2007/0087131; “Hutchinson”) (prev. cited).
Regarding claim 1, Blais discloses a low-oxygen transmissive film (hereinafter “film”) including a substrate such as, inter alia, (optionally maleic anhydride-modified) polypropylene; and a coating layer formed on the substrate by coating and drying (with heat) an aqueous coating composition. The coating layer exhibits oxygen impermeability and moisture resistance [Abstract; col. 2, ln. 19-42, 53-58; col. 4, ln. 1-6, 14-40]. The aqueous coating composition includes (a) polyvinyl alcohol (PVOH) having a hydrolysis level (i.e., degree of saponification) of about 80 to about 90 mol% (partially saponified polyvinyl alcohol); (b) PVOH having a hydrolysis level of at least about 99 mol% (completely saponified polyvinyl alcohol); and water [col. 3, ln. 1-20, 64-67; col. 4, ln. 1-6]. 
A crosslinking agent and catalyst may be included in the coating composition [col. 2, ln. 28-30; col. 3, ln. 45-50], though are not explicitly required [claims 1, 17]. Thus, the disclosure of Blais is reasonably interpreted as encompassing coating compositions which consist of PVOH components (a) and (b).
Further, Blais recognizes that the substrate may be coated with a primer layer of polyethyleneimine (PEI) prior to coating and drying the aqueous coating composition thereon, in order to increase adhesion of the PVOH-based coating layer [col. 4, ln. 20-27].
Blais is silent regarding the coating composition including (c) PEI.
Hutchinson is directed to water resistant/gas barrier coating layers applied to substrates, the coating layers being based on vinyl alcohol polymer(s), with the intention of increasing the adhesion between the coating layers and the substrate (wherein said substrate may be polypropylene; polyesters such as PET) [Abstract; 0010, 011, 0015, 0019, 0030, 0032, 0066, 0127, 0128, 0140]. Hutchinson teaches that PEI may be added to PVOH-based barrier coating layers, specifically blended with PVOH prior to being applied as a coating, in order to increase adhesion of the coating layer to the aforesaid substrate(s) [0037, 0216, 0221-0223]. Hutchinson also teaches that the addition of PEI to PVOH enhances wetting characteristics; may exhibit oxygen scavenging capabilities; and results in a decrease of CO-2 transmission through the barrier layer/substrate [0222]. Based on the total weight of the layer, the PEI may be included in an amount of less than 10 wt.%, such as from about 0.01 to about 5 wt.% [0222]. Last, Hutchinson teaches that the molecular weight of the PEI is from about 5,000 to 1,000,000 [0222]. 
Blais and Hutchinson are both directed to PVOH-based gas barrier coating layers formed on polyolefin or polyester substrates, and recognize the need to increase resistance to gas permeability. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the coating composition of Blais by adding an amount of PEI to the composition resulting in about 0.01 to 5 wt.% PEI based on the total weight of the layer, as taught by Hutchinson, in order to improve the adhesion of the coating to the substrate; decrease gas transmission through the layer; and/or benefit from enhanced wetting characteristics and oxygen scavenging capabilities based on the intended use of the film.
Per the aforesaid modification, the film of Blais would have included the substrate and the coating layer formed thereon, the coating layer consisting of (a) partially saponified PVOH, (b) completely saponified PVOH, and (c) about 0.01 to 5 wt.% (based on the weight of the layer) of PEI. The amount of 0.01 to 5 wt.% PEI encompasses and is substantially similar to the claimed range of 1 to 5 mass%, thereby rendering the claimed range prima facie obvious (see MPEP 2144.05(I)). 
It is noted that the specification defines “completely saponified polyvinyl alcohol” as having a saponification degree of 98 mol% or more [0045]; and defines “partially saponified polyvinyl alcohol” as having a saponification degree of 75 mol% or more and less than 98 mol% [0045]. It is also noted that the claimed “water-resistant” feature of the gas barrier film, recited in the preamble, is (as indicated by the specification) an increased adhesion property of the coating film layer to the substrate after water exposure [see paragraph 20 of the Non-Final Office Action; 0099, 0100 of the spec.] Given that no degree of water resistance is claimed; given that the substrate and coating layer composition of Blais, as modified, are substantially identical to those claimed and disclosed; and given that Blais explicitly discloses the coating composition (when formed into a coating layer) being “moisture resistant”, there is a reasonable expectation that the film of Blais would have exhibited at least some degree of water resistance (as claimed), absent factually supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II)). As modified, the film of Blais reads on all of the limitations of claim 1.
Regarding claim 4, as set forth above in the rejection of claim 1, Hutchinson teaches that the molecular weight of the PEI is from 5,000 to 1,000,000. Given the cited teachings and modification to the film of Blais set forth above, it also would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized PEI having the aforesaid molecular weight range, as the range would have been recognized as associated with the benefits explicitly stated by Hutchinson. Absent factually supported objective evidence to the contrary, the molecular weight range of the PEI would have been within the claimed weight average molecular weight range of 500 or more. 
Regarding claim 10, as set forth above in the rejection of claim 1, the amount of PEI in the coating layer (i.e., based on layer weight) is from about 0.01 to 5 wt.%, of which encompasses the claimed range of 1 to 2 mass%, thereby rendering the range prima facie obvious in the absence of criticality and/or an unexpected result associated therewith (see MPEP 2144.05(I)).
Regarding claim 13, as set forth above in the rejection of claim 1, the coating layer, upon drying on the substrate, consists of (a) partially saponified PVOH, (b) completely saponified PVOH, and (c) about 0.01 to 5 wt.% PEI (based on total weight of the layer). Given that no other components are required in the coating layer, through simple calculation, the total amount of (a) and (b) would have ranged from about 95 to 99.99 wt.%, of which encompasses and is substantially identical to the claimed range of 95 to 99.5 mass%, thereby rendering the claimed range prima facie obvious (see MPEP 2144.05(I)). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blais in view of Hutchinson as applied to claim 1 above, further in view of Nakagawa et al. (JP 2008-284756; “Nakagawa”) (prev. cited; copy and translation prev. provided; translation relied upon for the basis of the rejection). 
Regarding claim 2, Blais, as modified, discloses the film set forth above in the rejection of claim 1. 
Blais is silent with respect to the degree of polymerization of (a) partially saponified PVOH and (b) completely saponified PVOH 
Nakagawa (see paras. 17-22 of the Non-Final Office Action for disclosure and corresponding citations) is directed to a gas-barrier film including a polypropylene substrate and a gas-barrier layer coated thereon, said barrier layer including modified PVOH, (unmodified) PVOH, and PEI. Nakagawa teaches that the average degree of polymerization of the polyvinyl alcohol is from 100-5,000, preferably from 200-3,000, in order to maintain sufficient gas-barrier layer strength and adhesion to the substrate, while also in consideration (i.e., control) of the degree of water-solubility of the gas-barrier film [pp. 3, paras. 3 and 4; see also paras. 28-30 of the Non-Final Office Action].
Blais and Nakagawa are both directed to gas-barrier films formed from aqueous coating compositions including PVOH, coated and dried on substrates such as a polypropylene.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the coating composition of Blais (as modified above in the rejection of claim 1) by utilizing PVOH (a) and PVOH (b) having degrees of polymerization less than 5,000, such as less than 3,000, as taught by Nakagawa, in order to maintain gas-barrier layer strength and adhesion to the substrate.
Per the aforesaid modification, the (a) partially saponified PVOH and (b) completely saponified PVOH of the film of Blais would both have exhibited a polymerization degree of less than 5,000, such as less than 3,000, thereby rendering the claimed range of 3,000 or less prima facie obvious (see MPEP 2144.05(I)). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blais in view of Hutchinson as applied to claim 1 above, further in view of Ashcraft et al. (US 4,650,721; “Ashcraft”) (newly cited).
Regarding claim 6, it is first noted that the limitation of the film being a sequentially stretched film constitutes a product-by-process limitation (see MPEP 2113(I), (II)). The limitation is broad such that no overall or sequential degrees of stretch, no method/apparatus therefor, nor any other conditions associated with the stretching, are recited. Given that limitations from the specification are not to be improperly imported into the claims during examination (see MPEP 2111.01(II)), the structure of the claimed film implied by the process steps (recited in the product-by-process limitation) is such that the film exhibits at least some degree of orientation in one or more directions (e.g., the sequential stretching may be in MD, followed by TD; or MD followed by MD – claim is not limited). 
Blais discloses that the coating composition may be (e.g.) applied on oriented polypropylene films [cols. 4-5, Examples I-III]. Blais also discloses that the polypropylene may include maleic anhydride in order to improve the adhesion of PVOH thereto [col. 4, ln. 30-33]. However, Blais does not disclose stretching the film after the coating layer has been coated/dried on the substrate. 
Ashcraft teaches that increased adhesion between polyvinyl alcohol coating layers and maleic anhydride-modified polypropylene substrates may be achieved by orienting the films together (via tenter frame), including in the absence of an intervening primer/adhesive layer [Abstract; col. 1, ln. 25-25, 55-51; col. 2, ln. 23-32; col. 3, ln. 35-47]. 
Blais and Ashcraft are both directed to moisture resistant, gas-barrier laminate films comprising (maleic anhydride-modified) polypropylene substrates and PVOH-based gas barrier coating layers formed thereon. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the film of Blais (as modified above in the rejection of claim 1) by subjecting it to stretch-orientation on a tenter frame (that is, after the PVOH layer has been coated/dried thereon), as taught by Ashcraft, in order to increase the degree of adhesion between the coating layer and the modified-polypropylene substrate. 
Per the aforesaid modification, the substrate layer of the film of Blais would have been maleic anhydride-modified polypropylene, of which may be pre-stretched; the coating layer/coating composition would have been the same as set forth above in the rejection of claim 1, and the film (substrate and coating layer) would have been stretched together (per the disclosure/teachings of Ashcraft), of which reads on the structure imparted by the product-by-process limitation(s) set forth in claim 6. It is noted that the aforesaid is in accordance with the “sequential stretching” disclosed in Applicant’s specification at [0065] – specifically pre-stretching the substrate film, coating the barrier layer thereon, followed by stretching of the coated substrate. 


Claims 1, 4, 5, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ieda (US 2021/0292452; “Ieda”) (newly cited) in view of Hutchinson.
Regarding claims 1 and 11, Ieda discloses a polyvinyl alcohol-based film (laminate) including: (i) a “supporting member” sheet or film (i.e., substrate) which may be, inter alia, a polyolefin or polyester (such as PET); and (ii) a coating layer formed on the substrate film, said coating layer including a polyvinyl alcohol resin [Abstract; 0034, 0083, 0084, 0087, 0132].
The PVOH resin includes both (a) modified and (b) unmodified PVOH, the modified PVOH contributing to the chemical resistance of the film [0036, 0041]. The (a) modified PVOH is preferably a carboxyl group-modified PVOH (see MPEP 2131.02(II)) [0050, 0051, 0059, 0060], formed via saponification of a vinyl ester monomer and another unsaturated monomer such as, inter alia, maleic acid [0035, 0042, 0045]. Both of the (a) carboxyl-modified PVOH and (b) unmodified PVOH may be saponified up to 99.9 mol% [0063, 0064] – as such the (b) unmodified PVOH reads on the claimed (b) completely saponified PVOH. 
The coating layer may preferably include up to 97 wt.% of the PVOH resin, allotting for at least 3 wt.% for additives typically included in PVOH-based films to be “moderately” blended [0074, 0080]. Ieda does not explicitly require any particular additive [0074, 0075]. Thus, the disclosure of Ieda is reasonably interpreted as encompassing coating layers formed on the substrate film which consist of (a) carboxyl-group modified PVOH, (b) unmodified (completely saponified) PVOH, and (c) 3 wt.% (i.e., or more or less, as additives are not explicitly required – see citations of Ieda above), based on the weight of the layer, of general additives included in PVOH. 
Further, Ieda discloses that the content of the (a) carboxyl-modified PVOH is from 10-60 mass% based on the total weight of the layer [0039]; the content of the (b) unmodified PVOH is from 25-70 mass% of the layer [0038]; and the “mass ratio of the unmodified PVOH to the modified PVOH” is preferably in the range of 0.3 to 3 [0040], i.e., either of the PVOH components (a) or (b) may define the majority weight amount relative to one another, or the total thereof. First, it can be said that the mass ratio explicitly disclosed by Ieda overlaps with and therefore renders prima facie obvious the ratio recited in claim 11 of 0.02 to 0.4 (modified (a) to unmodified (b)).
Second, and alternatively, as stated at [0061] of Applicant’s specification and noted above in the rejection of claim 11 under 35 U.S.C. 112(a), the disclosed ratio is the ratio of carboxyl-group modified PVOH (a) relative to the total of (a) + (b), i.e., (a)/[(a)+(b)]. This is further exemplified to be true based on [0096; Table 1] of the specification, where every example exhibits a ratio of (a1):(b) of approximately 0.49 (i.e., outside of the claimed range), but exhibits a ratio of (a)/[(a)+(b)] of approximately 0.33 (i.e., within the claimed range). Simply put, Applicant’s disclosed ratio at [0061] is stating, through simple calculation, that the amount of (a) ranges from 2 to 40 wt.%, and the amount of (b) ranges from 60 to 98 wt.%, based on the total of (a) + (b) being 100 wt.%. Therefore, it can be said that Ieda encompasses embodiments wherein the aforesaid mass ratio and/or mass amounts of the (a) carboxyl-modified PVOH and (b) unmodified PVOH are within/overlap with the claimed/disclosed range, thereby rendering the claimed range prima facie obvious (see MPEP 2144.05(I)). This is further exemplified by the ratio(s) of (a)/[(a)+(b)] presented at [Table 1] of Ieda. 
The film of Ieda, set forth above, reads on all of the limitations of claims 1 and 11, respectively, with the exception of the presence of PEI in the coating layer (claims 1 and 11), and the amount of the PEI (claim 1).
The disclosure/teachings of Hutchinson are as set forth above in para. 30 and are not repeated herein. 
Ieda and Hutchinson are both directed to PVOH-based gas barrier coating layers formed on polyolefin or polyester substrates, suitable for formation of packaging articles.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the coating layer of Ieda by adding an amount of PEI to the composition resulting in about 0.01 to 5 wt.% PEI based on the total weight of the layer, as taught by Hutchinson, in order to improve the adhesion of the coating to the substrate; decrease gas transmission through the layer; and/or benefit from enhanced wetting characteristics and oxygen scavenging capabilities based on the intended use of the film.
Per the aforesaid modification, the film of Ieda would have included the substrate and the coating layer formed thereon, the coating layer consisting of (a) carboxyl group-modified PVOH, (b) unmodified (completely saponified) PVOH, and (c) about 0.01 to 5 wt.% (based on the weight of the layer) of PEI. The amount of 0.01 to 5 wt.% PEI encompasses and is substantially similar to the claimed range of 1 to 5 mass%, thereby rendering the claimed range prima facie obvious (see MPEP 2144.05(I)). 
Similar to the rationale presented in the copending rejection above, the film of Ieda, as modified, would have exhibited at least some degree of “water-resistance” as recited in the preamble, absent factually supported objective evidence to the contrary. As modified, the film of Ieda reads on all of the limitations of claims 1 and 11, respectively.
Regarding claim 4, as set forth above, Hutchinson teaches that the molecular weight of the PEI is from 5,000 to 1,000,000. Given the cited teachings and modification to the film of Ieda set forth above, it also would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized PEI having the aforesaid molecular weight range, as the range would have been recognized as associated with the benefits explicitly stated by Hutchinson. Absent factually supported objective evidence to the contrary, the molecular weight range of the PEI would have been within the claimed weight average molecular weight range of 500 or more. 
Regarding claim 5, it is first noted that claim 5 is a product-by-process claim (see MPEP 2113(I), (II)). Nevertheless, as stated above in the rejection of claim 1, the (a) carboxyl group-modified PVOH of Ieda is formed via saponification of a copolymer of a vinyl ester monomer (e.g., vinyl acetate) and an unsaturated, carboxyl group-containing monomer (e.g., maleic acid). 
Regarding claim 10, as set forth above in the rejection of claim 1, the (ii) coating layer of the film of Ieda, as modified, would have consisted of (c) about 0.01 to 5 wt.% PEI (based on weight of the layer), remainder being the PVOH resin inclusive of PVOH (a) and PVOH (b). The amount of (c) PEI encompasses and, in the absence of evidence of criticality and/or an unexpected result, renders prima facie obvious the claimed range of 1 mass% to 2 mass% (see MPEP 2144.05(I)). 
Regarding claim 12, the rejection of claim 11 above reads on the limitations of claim 12. 
Regarding claim 13, as set forth above in the rejection of claim 1, the amount of (c) PEI ranges from 0.01 to 5 wt.% based on the total weight of the coating layer, and thus the total amount of (a) carboxyl-modified PVOH and (b) unmodified PVOH ranges from 95 to 99.99 wt.% based on the total weight of the coating layer. The aforesaid total of (a) and (b) encompasses and is substantially similar to the claimed range of (a) and (b) from 95 to 99 mass%, thereby rendering prima facie obvious the claimed range (see MPEP 2144.05(I)). 
Regarding claim 14, the reasons/rationale for rejection of claim 14 are the same as those set forth above for claim 13. As set forth above in the rejection of claim 11, the coating layer of Ieda renders prima facie obvious the claimed and disclosed ratio of PVOH components recited in claim 11, and in consideration of the total amount of (c) PEI, the remainder of PVOH resin would have encompassed and/or been within the range recited in claim 14 (see MPEP 2144.05(I)). 

Response to Arguments
Applicant’s arguments, see Remarks filed 16 June 2022, pp. 7 and 8, with respect to the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, respectively, previously set forth in the Non-Final Office Action, have been fully considered by the Examiner and are found persuasive, further in view of the amendments to independent claim 1. Thus, the 102(a)(1) and 103 rejections have been withdrawn.
However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims, and made in view of (i) a new interpretation/combination of prior art to Blais and Hutchinson, as well as (ii) newly cited prior art to Ieda. 
Should Applicant have any concerns regarding any matter(s) in the instant Office Action, a telephonic interview with the Examiner is respectfully encouraged.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782